Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.     Claims 1, 2, 8, 9, 15, 16, 17 are objected to because of the following informalities: 
	Claim 1, line 1-2, “power conversion entity” should be – power conversion circuit—
	Claim 1, line 3, “electromagnetic filtering section” should be –electromagnetic filter—
	Claim 2, line 1-2, “electromagnetic filtering section” should be –electromagnetic filter—
	Claim 8, line 3-4, “core projections forming said means for closing” should be – core projections for closing—
	Claim 9, line 1, “the sections of the closed magnetic core element” should be—the opposite sections of the closed magnetic core elements—
	Claim 9, “essentially E-like” should be –substantially E-like—
	Claim 15, line 2, “power conversion entity” should be – power conversion circuit—
	Claim 15, line 4, line 5, line 7, “electromagnetic filtering section” should be –electromagnetic filter—
	Claim 16, line 1, “electromagnetic filtering section” should be –electromagnetic filter—
Claim 17, line 1-2, “power conversion entity” should be – power conversion circuit—
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. “common mode filtering means and differential mode filtering means” in claim 2, “differential mode filtering means are adapted to enable” in claim 4, “differential mode filtering means” in claim 15, line 6 are interpreted under 112(f).
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. “common mode filtering means is provided inform of said closed magnetic core element and said at least two coils” in claim 3, the common mode filtering means is not interpreted under 112(f) because structure of the common mode filtering means is recited in claim 3, “ differential filtering means” in claim 6 is not interpreted under 112(f) because the structure of the differential filtering means” is recited in claim 6. “common mode filter means” in claim 15 is not interpreted under 112(f) because the structure of the common mode filtering means is recited in claim 15.

Claim Rejections - 35 USC § 112	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4.Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “high frequency” of “high frequency electric current” in claim 1 , Claim 15 is a relative term which renders the claim indefinite. The term “high frequency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For Examination purpose, the term “high frequency” has been interpreted as any frequency. 
Claims 2-14, 16 are rejected for the same reason because they depend on claim 1.
The term “high-frequency” of “high-frequency power” in claim 17 is a relative term which renders the claim indefinite. The term “high frequency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For Examination purpose, the term “high frequency” has been interpreted as any frequency.
Claims 18-20 are rejected for the same reason because they depend on claim 17.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claim(s) 1is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kenji (JPH11149979A).
With regard to claim 1, Kenji teaches Induction hob comprising an AC power input ( e.g., 12, Fig. 1) and a power conversion entity ( e.g., 19, Fig. 1)adapted to provide high frequency electric current to an induction coil ( e.g., 20, Fig. 1), wherein an electromagnetic filtering section ( e.g., 14, 15, 16, Fig. 1) is provided between said AC power input  ( e.g., 12, Fig. 1) and said power conversion entity ( e.g., 19, Fig. 1) 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6. Claims 2, 16, 3, 5, 6, 8, 9are rejected under 35 U.S.C. 103 as being unpatentable over Kenji (JPH11149979A) in view of Chen (CN106098321A)
With regard to claim 2, Kenji teaches all the limitations of claim 1.
Kenji does not teach common mode filtering means and differential mode filtering means.
However, Chen teaches common mode filtering means and differential mode filtering means (page 2 of translation para 2, a common mode filter (2, 3, Fig. 1) and a differential mode filter (e.g., 251,252, Fig. 1)) (The element “ common mode filtering means” is interpreted under 112(f) as a closed magnetic core element and at least two coils based on claim 3. The element “differential mode filter “is interpreted as “a bar-shaped or plated shaped core element arranged between said at least two coils” based on claim 6.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kenji, to include both common mode filtering means and differential mode filtering means, as taught by Chen, in order to suppress both common mode and different mode interference, and improve the anti-EMI effect (page 3 of translation, para 1)
With regard to claim 16, the combination of Kenji and Chen teaches all the limitations of claim 2, Kenji does not teach said electromagnetic filtering section further comprising a closed magnetic core element around which at least two coils are provided.
However, Chen teaches said electromagnetic filtering section further comprising a closed magnetic core element around which at least two coils are provided (see Fig. 1, two coil 3 is at the closed magnetic core 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2,  to include said electromagnetic filtering section further comprising a closed magnetic core element around which at least two coils are provided, as taught by Chen , because it is known in the art to use the common mode chokes described Chen in to act as a filter to block noise and interference power supply line.
With regard to claim 3, the combination of Kenji and Chen teaches all the limitations of claim 16, Chen teaches said common mode filtering means is provided in form of said closed magnetic core element and said at least two coils (page 4 of translation, last para page 5 of translation, para 1, coil 3 and core 2 forms common mode filter, Fig. 1)
	
With regard to claim 5, the combination of Kenji and Chen teaches all the limitations of claim 16, Chen further teaches wherein said closed magnetic core element comprises a ring-like or polygonal shape (see Fig. 1, 2 is polygonal shape).
With regard to claim 6, the combination of Kenji and Chen teaches all the limitations of claim 16, Chen further teaches said differential mode filtering means comprise a bar-shaped (e.g., 251, 252 is bar shaped, Fig. 1) or plate-shaped core element arranged between said at least two coils (e.g., 3, Fig. 1).
With regard to claim 8, the combination of Kenji and Chen teaches all the limitations of claim 16, and Chen further teaches wherein said closed magnetic core element comprises core projections facing each other at opposite sections of the closed magnetic core element ( e.g., 251, 252 facing each other at opposite section of 2, Fig. 1), said core projections forming said means for closing a magnetic flux between said coils ( leaking magnetic flux flows through the 251, 252, Fig. 1, page 5 of translation, para 1)
With regard to claim 9, the combination of Kenji and Chen teaches all the limitations of claim 8, Chen further teaches wherein the sections of the closed magnetic core element arranged between said at least two coils comprise an E-like (see Fig. 1, Fig. 4, 2 is E-like shape) or essentially E-like shape.

7. Claims 2, 16, 4, 6, 7, 11-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kenji (JPH11149979A) in view of Sun (CN107045916A)
With regard to claim 2, Kenji teaches all the limitations of claim 1.
Kenji does not teach common mode filtering means and differential mode filtering means.
However, Sun teaches common mode filtering means and differential mode filtering means (page 6 of translation, para 1 filter out the common mode and different mode interference signal) See Fig.1, common mode filter is 100, 200, 300, differential mode filter is 400)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kenji, to include both common mode filtering means and differential mode filtering means., as taught by Sun, in order to suppress both common mode and different mode interference, reduce the cost and simplify the structure ( page 6 of translation, para 1)
With regard to claim 16, the combination of Kenji and Sun teaches all the limitations of claim 2, Kenji does not teach said electromagnetic filtering section further comprising a closed magnetic core element around which at least two coils are provided.
However, Sun teaches said electromagnetic filtering section further comprising a closed magnetic core element (100, Fig. 1) around which at least two coils (e.g., 200, 300, Fig. 1) are provided .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 2,  to include said electromagnetic filtering section further comprising a closed magnetic core element around which at least two coils are provided, as taught by Sun , because it is known in the art to use the common mode chokes described Sun in to act as a filter to block noise and interference power supply line.
With regard to claim 4, the combination of Kenji and Sun teaches all the limitations of claim 16.
	Kenji does not teach teaches differential mode filtering means are adapted to enable a direct magnetic flux between coil ends of each of said at least two coils in order to obtain a differential mode filtering effect. 
	However, Sun teaches differential mode filtering means (e.g., 400, Fig. 2, Fig. 1 ) are adapted to enable a direct magnetic flux between coil ends of each of said at least two coils ( e.g., 200, 300 Fig. 2, see Fig. 2 direct magnetic flux between 200, 300 go through 400).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 16,  to include differential mode filtering means to be adapted to enable a direct magnetic flux between coil ends of each of said at least two coils in order to obtain a differential mode filtering effect, as taught by Sun , in order to form a differential mode filter integrated with common mode filter, improve the filtering performance, improve the production efficiency and reduce the cost, see page 9 of translation, para 2)
With regard to claim 6, the combination of Kenji and Sun teaches all the limitations of claim 16, Sun further teaches said differential mode filtering means comprise a bar-shaped (e.g., 400, Fig. 1) or plate-shaped core element arranged between said at least two coils ( e.g., 200, 300, Fig. 1).
With regard to claim 7, the combination of Kenji and Sun teaches all the limitations of claim 6, 
Kenji does not teach an air gap is provided at one side or each side between said bar-shaped or plate-shaped core element and said closed magnetic core element.
However, Sun teaches an air gap (e.g., air gap between 400 and 100, See Examiner Labeled Fig. 1 below) is provided at one side or each side between said bar-shaped (e.g., 400, Fig. 1)or plate-shaped core element and said closed magnetic core element ( 100, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6, to include an air gap is provided at one side or each side between said bar-shaped or plate-shaped core element and said closed magnetic core element , as taught by Sun , to adjust the position and shape of bar-shaped core element so that the distribution of the magnetic induction lines in the first magnetic core 100 and the second magnetic core 400 is balanced for filtering the common mode interference signal current and the differential mode interference signal current, Increase the current loop signal-to-noise ratio ( page 10, para 1 of Sun)

    PNG
    media_image1.png
    406
    645
    media_image1.png
    Greyscale

With regard to claim 11, the combination of Kenji and Sun teaches all the limitations of claim 6.
Chen does not teach said closed magnetic core element and/or said bar-shaped or plate-shaped core element are made of ferrite
Sun teaches said closed magnetic core element and/or said bar-shaped or plate-shaped core element are made of ferrite (page 9 of translation, last para, 100, 400 made of ferrite) or laminated metal sheet.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6, to configure said closed magnetic core element and/or said bar-shaped or plate-shaped core element to be made of ferrite , as taught by Sun , to adjust permeability of bar-shaped core element so that the distribution of the magnetic induction lines in the first magnetic core 100 and the second magnetic core 400 is balanced for filtering the common mode interference signal current and the differential mode interference signal current, Increase the current loop signal-to-noise ratio ( page 10, para 1 of Sun)
With regard to claim 12, the combination of Kenji and Sun teaches all the limitations of claim 16.
Kenji does not teach said at least two coils comprise the same number of turns or a different number of turns.
 Sun further teaches said at least two coils comprise the same number of turns or a different number of turns (see 200 and 200’s number of turns is 4, Fig. 1)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 16, to configure said at least two coils to be at the same number of turns, as taught by Sun, to use the symmetric structure to maintain the balance of magnetic flux distribution of the at least two coil ( page 12, para 2, 3 of translation of Sun)
With regard to claim 14, the combination of Kenji and Sun teaches all the limitations of claim 6, Kenji does not teach wherein the permeability of said closed magnetic core element and/or said bar-shaped or plate-shaped core element is chosen in order to obtain a desired filtering capability for induction hob applications.
Sun teaches wherein the permeability of said closed magnetic core element and/or said bar-shaped or plate-shaped core element is chosen in order to obtain a desired filtering capability for induction hob applications ( page 10 of translation, para 1, selecting the first magnetic core 100 and the second magnetic core 400 with suitable magnetic permeability, …so that the distribution of the magnetic induction lines in the first magnetic core 100 and the second magnetic core 400 is balanced for filtering the common mode interference signal current and the differential mode interference signal current, Increase the current loop signal-to-noise ratio< Kenji teaches about induction hob application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6, to select the permeability of said closed magnetic core element and/or said bar-shaped or plate-shaped core element in order to obtain a desired filtering capability for induction hob applications, as taught by Sun , for filtering the common mode interference signal current and the differential mode interference signal current, Increase the current loop signal-to-noise ratio) ( page 10, para 1 of Sun)
	With regard to claim 15, Kenji  teaches Induction hob comprising an AC power input ( e.g., 12, Fig. 1) and a power conversion entity ( e.g., 19, Fig. 1)adapted to provide high frequency electric current to an induction coil ( e.g., 20, Fig. 1), said induction hob further comprising  an electromagnetic filtering section ( e.g., 14, 15, 16, Fig. 1) is provided between said AC power input  ( e.g., 12, Fig. 1) and said power conversion entity ( e.g., 19, Fig. 1) said electromagnetic filtering section comprising common mode filtering means ( e.g., 15, Fig. 1)
	Kenji does not teach Method for increasing differential filtering effect in an induction hob, differential mode filtering means, wherein said electromagnetic filtering section comprises a closed magnetic core element around which at least two coils are provided, said closed magnetic core element and said coils providing said common mode filtering, and wherein said differential mode filtering means enable a direct magnetic flux between coil ends of each of said at least two coils in order to obtain differential mode filtering effect.
	However, Sun  teaches Method for increasing differential filtering effect in an induction hob, differential mode filtering means( e.g.,400, Fig. 1), wherein said electromagnetic filtering section comprises a closed magnetic core element ( e.g., 100, Fig. 1)around which at least two coils ( e.g., 200, 300, Fig. 1) are provided, said closed magnetic core element and said coils providing said common mode filtering, and wherein said differential mode filtering means ( 400, Fig. 1) enable a direct magnetic flux between coil ends of each of said at least two coils in order to obtain differential mode filtering effect ( see page 9 of translation, para 2, 400 for differential filter, also see Fig. 2 direct magnetic flux between end of 200 and 300 to 400).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kenji, to include differential mode filtering means, wherein said electromagnetic filtering section comprises a closed magnetic core element around which at least two coils are provided, said closed magnetic core element and said coils providing said common mode filtering, and wherein said differential mode filtering means enable a direct magnetic flux between coil ends of each of said at least two coils in order to obtain differential mode filtering effect, as taught by Sun , in order to suppress both common mode and different mode interference, reduce the cost and simplify the structure ( page 6 of translation, para 1)

8. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji (JPH11149979A) and Sun (CN107045916A) in further view of Huang (CN101123138A)
With regard to claim 10, the combination of Kenji and Sun teaches all the limitations of claim 6, but not wherein said closed magnetic core element and/or said bar-shaped or plate-shaped core element are injection moulded or powder compression moulded elements.
However, Huang teaches said closed magnetic core element and/or said bar-shaped or plate-shaped core element are injection moulded or powder compression moulded elements ( see page 6 of translation, para 3, core 221 is formed by injecting molding) .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 6, to , to configure magnetic core element and/or said bar-shaped or plate-shaped core element to be made of injection moulded or powder compression moulded elements, as taught by Huang , because it is known in the art that the injection molding is a standard technology with high efficiency and fast production, reduce the waste and the cost of manufacture.

9. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kenji (JPH11149979A) and Sun (CN107045916A) in further view of Cheng (CN107134916A)
With regard to claim 13, the combination of Kenji and Sun teaches all the limitations of claim 16 but not wherein said at least two coils comprise the same winding direction.
However, Cheng teaches said at least two coils comprise the same winding direction ( three coils has the same winding direction page 8 of translation, para 5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 16, to configure said at least two coils to be the same winding direction, as taught by Cheng, in order to excite of the magnetic field in the same direction, generate higher inductance, the inhibition of the common-mode signal stronger ( page 9 of the translation, para 1).

10. Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sun(CN-107045916-A) in view of Kenji (JPH11149979A).
With regard to claim 17, Sun teaches an electromagnetic filter  ( Fig. 1, Fig. 2) therebetween, said electromagnetic filter being manufactured as a single electronic component and comprising:
a common mode filtering choke (e.g., 100, 200, 300, Fig. 1, Fig. 2) adapted to suppress electric noise signals flowing in the same direction ( 100, 200, 300 is common mode filter see page 8 of translation, also see attached file  TI, 2016, “differential mode and common mode noise,” page 26, common mode noise is from the same direction ) , said common mode filtering choke comprising:
a closed magnetic core element (e.g., 100, Fig. 1, Fig. 2), and
first and second coils (e.g., 200, 300, Fig. 1, Fig. 2) wound over opposing portions of said closed magnetic core element (e.g., 100, Fig. 1),
said closed magnetic core element having first and second coupling sections (1st coupling section, 2nd coupling section,  see Examiner labeled Fig. 2 of Sun),  located opposite to one another and disposed respectively between adjacent free ends of the first and second induction coils ( e.g., 200, 400, Fig. 1, Fig. 2) would over the closed magnetic core element ( e.g., 100, Fig. 1, Fig. 2); and
a differential mode filtering choke ( e.g., 400,  Fig. 1, Fig. 2) adapted to suppress electric noise signals flowing in opposite directions (400 is for differential mode filtering, Fig.1, Fig. 2, also see attached file  TI, 2016, “differential mode and common mode noise,” page 26, differential mode noise is from the opposite direction), said differential mode filtering choke comprising one of the following:
a plate- or bar-shaped core element ( e.g., 400, Fig. 1)arranged to provide a magnetic flux between the opposite coupling sections ( see magnetic flux 1st coupling section and 2nd coupling section through 400, Fig. 2) of the closed magnetic core element, a first end of the plate- or bar-shaped core element ( 1st end of 400, Fig. 2) disposed adjacent to said first coupling section (1st coupling section, Fig. 2) , and a second end of the plate- or bar-shaped core element ( 2nd end of 400, Fig. 2) disposed adjacent to said second coupling section ( 2nd coupling section, Fig. 2), or
first and second core projections extending toward one another respectively from the first and second coupling sections of the closed magnetic core element and arranged to provide a magnetic flux   between said first and second coupling sections, inward-directed terminal ends of said first and second core projections being spaced from one another by a central gap ( 5, therebetween.
However, Kenji teaches An induction-coil power unit comprising an AC power input ( e.g., 12, Fig. 1) and a power conversion entity ( e.g., 19, Fig. 1)adapted to provide high frequency electric current to an induction coil ( e.g., 20, Fig. 1), wherein an electromagnetic filtering section ( e.g., 14, 15, 16, Fig. 1) therebetween.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sun,  to include an induction-coil power unit comprising an AC power input, a power conversion entity adapted to supply high-frequency power to an induction coil, as taught by Kenji, in order to simply and efficiently reduce high-frequency noises leaking to the outside through an input power wire and an earth wire by penetrating a power line of a cooker ( see abstract)

    PNG
    media_image2.png
    518
    729
    media_image2.png
    Greyscale

11. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sun(CN-107045916-A)  and Kenji (JPH11149979A) in further view of Hu (CN-201311811-Y)
With regard to claim 18, the combination of Sun and Kenji teaches all the limitations of claim 17, Sun further teaches the first end of said plate- or bar-shaped core element ( 400, Fig. 2) being spaced from said first coupling section( 1st coupling section, Fig. 2) of the closed magnetic core element by a first gap ( gap between 400 and 1st coupling section, Fig. 2), the first gap being preselected to affect the differential mode filtering effect (The shape and relative position of the two magnetic cores 400 will affect the distribution of the magnetic induction lines in the first magnetic core 100 and the second magnetic core 400 so as to affect the filtering of the common mode interference and the differential mode interference, page 9 of translation)
Sun does not teach the first gap being preselected to yield a predetermined differential filtering effect by introducing a predetermined degree of differential electric noise signal attention
However, Hu teaches the first gap ( 5, Fig. 1, sun teaches about the first gap) being preselected to yield a predetermined differential filtering effect by introducing a predetermined degree of differential electric noise signal attention ([0025] select the length of the air gap to achieve desired filtering effect through suppression the differential mode noise).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 17, to preselect the first gap to yield a predetermined differential filtering effect by introducing a predetermined degree of differential electric noise signal attention, as taught by Hu, in order to achieve desired common mode filtering and effective suppression differential mode signal noise[0025]
In addition, it would have been obvious to one having ordinary skill in the art at the time of the invention was filed to select a gap for a predetermined differential filtering effect since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In this case, the changes of the gap do not change the functionality of the circuit.

12. Claims 17,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN-201311811-Y) in view of Kenji (JPH11149979A).
With regard to claim 17, Hu teaches an electromagnetic filter therebetween, said electromagnetic filter being manufactured as a single electronic component and comprising:
a common mode filtering choke  ( e.g., 1, 3, 4, Fig. 1) adapted to suppress electric noise signals flowing in the same direction ( e.g., 1, 3, 4 filter the common mode noise, [0022], also see attached file  TI, 2016, “differential mode and common mode noise,” page 26, common mode noise is from the same direction) , said common mode filtering choke comprising:
a closed magnetic core element (e.g., 1, Fig. 1), and
first and second coils (e.g., 3, 4, Fig. 1) wound over opposing portions of said closed magnetic core element (e.g., 1, Fig. 1),
said closed magnetic core element having first and second coupling sections (1st coupling section, 2nd coupling section, see Examiner labeled Fig. 1 of Hu),  located opposite to one another and disposed respectively between adjacent free ends of the first and second induction coils ( e.g., 3, 4, Fig. 1) would over the closed magnetic core element ( e.g., 1, Fig. 1); and
a differential mode filtering choke (e.g., 11, 12, Fig. 1) adapted to suppress electric noise signals flowing in opposite directions([0024] suppress differential mode noise, also see attached file  TI, 2016, “differential mode and common mode noise,” page 26, differential mode noise is from the opposite direction), said differential mode filtering choke comprising one of the following:
a plate- or bar-shaped core element arranged to provide a magnetic flux between the opposite coupling sections of the closed magnetic core element, a first end of the plate- or bar-shaped core element disposed adjacent to said first coupling section, and a second end of the plate- or bar-shaped core element disposed adjacent to said second coupling section, or
first and second core projections ( e.g., 11, 12, Fig. 1) extending toward one another respectively from the first and second coupling sections ( 1st coupled section, 2nd coupled section, Fig. 1) of the closed magnetic core element and arranged to provide a magnetic flux  ( see Fig. 4, the magnetic flux through the 11 and 12  ( note 11 and 12 are labeled in Fig. 1) between said first and second coupling sections ( 1st coupled section, 2nd coupled section, Fig. 1, Fig. 4), inward-directed terminal ends of said first and second core projections ( e.g., 11, 12, Fig. 1) being spaced from one another by a central gap ( 5, Fig. 1) therebetween.
However, Kenji teaches An induction-coil power unit comprising an AC power input ( e.g., 12, Fig. 1) and a power conversion entity ( e.g., 19, Fig. 1)adapted to provide high frequency electric current to an induction coil ( e.g., 20, Fig. 1), wherein an electromagnetic filtering section ( e.g., 14, 15, 16, Fig. 1) therebetween.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hu,  to include an induction-coil power unit comprising an AC power input, a power conversion entity adapted to supply high-frequency power to an induction coil., as taught by Kenji, in order to simply and efficiently reduce high-frequency noises leaking to the outside through an input power wire and an earth wire by penetrating a power line of a cooker ( see abstract)

    PNG
    media_image3.png
    589
    786
    media_image3.png
    Greyscale

With regard to claim 19, the combination of Hu and Kenji teaches all the limitations of claim 17, Hu further teaches the first end of said plate- or bar-shaped core element abutting the first coupling section of the closed magnetic core element ( e.g., 11 abut the first coupling section, Fig. 1).
With regard to claim 20, the combination of  Hu and Kenji teaches all the limitations of claim 17, Hu further teaches said closed magnetic core element  (e.g., 1, Fig. 1) of the common mode filtering choke being formed together as a single piece with either: said plate- or bar-shaped core element, or said first and second core projections ( see Fig. 1, Fig. 11, 12 integrated with 1).




Conclusion
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
  EDENHARTER (EP1122983B2) teaches about induction cookware
Wu (US20130308352A1) teaches about common mode filter with air gap.
Fu (US 20140152413 A1) teaches Load Balancing Apparatus For Coupled Inductors Placed Between Parallel Operated Inverters And Output Filter Has Second Winding Having Third Section That Is Wound Around First Side And Fourth Section That Is Wound Around Second Side
Silva (US20090295524A1) teaches about different mode and common mode filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836